PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/359,831
Filing Date: 20 Mar 2019
Appellant(s): ICT Integrated Circuit Testing Gesellschaft für Halbleiterprüftechnik mbH



__________________
Kelvin Catmull
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 6th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 9th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-9, 11-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,620,328 (Cook) in view of US 2013/0066209 (Matsuda).
(2) Response to Argument
Argument 1: Matsuda does not teach low order elements and high order elements of a beamlet deflection.  Instead Matsuda describes an ultrasonic probe that includes piezoelectric elements between upper and lower electrode layers.

Response: Matsuda is cited to teach voltage conductive lines as a means of supplying voltages to electrodes layered on a substrate.  It is not necessary that the electrodes serve the same purpose as Cook and the claims.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed that the voltage conductive lines of Matsuda could be used to supply voltage to the electrodes of Cook, which are low order and high order elements of a beamlet deflector.

Argument 2: Matsuda does not teach first conductive lines having a larger cross section than second voltage conductive lines.  Instead Matsuda discloses upper wire sections include a wider portion and a narrower portion.  Similarly, the lower electrode portion also includes wider and narrower sections.

Response: Matsuda teaches a set of conductive lines having a larger section than a different set of voltage conductive lines.  The reason for the smaller cross section in the narrower section is lack of space (‘there are cases in which sufficient space cannot be secured and the line width of the lower electrode wire must be made narrower’ P 21).  In Cook, the area of restricted space is the area surrounding the high order element, so it would have been obvious to a person having ordinary skill in the art to make the voltage lines to the low order element (first voltage conductive lines) have a larger cross section, regardless of the location of the wider and narrower lines in Matsuda.  The overall principle being incorporated from Matsuda is that areas with greater space should be provided with larger cross-sections, and areas of restricted space should be provided with smaller cross-sections.  This mirrors applicant’s own reasoning for the cross-section difference, as stated in paragraph 49 of the specification, that the “relatively low cross-section of the low voltage conductive lines 302 can allow a higher density of conductive lines on the substrate surface.”

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        
Conferees:
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881              

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                  {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.